Doerr and Moule, JJ. (dissenting).
We dissent and would permit a trial of the action. Plaintiffs allege that the adoption by the County Legislature of the special sewer assessments in question was a legislative enactment which denied them equal protection, making that act unconstitutional. Section 271 of the County Law provides for a public hearing to be held by the County Legislature before adoption of the assessment roll as proposed by the district, at which time objections can be heard and considered. The statute contains no provision for further review and no special Statute of Limitations (see Matter of Kermani v Town Bd. of Town of Guilderland, 47 AD2d 694, revd on other grounds 40 NY2d 854). There was no administrative remedy to pursue. In Young Men’s Christian Assn. v Rochester Pure Waters Dist. (44 AD2d 219, affd 37 NY2d 371), we viewed with approval the conversion by Special Term of an article 78 proceeding to an action for declaratory judgment for the review of certain water pollution control charges. "Even where a statute expressly designates an article 78 proceeding as the sole route to relief from its invalid application, resort to another form of judicial scrutiny nevertheless may be had when the statute 'is alleged to be unconstitutional, by its terms or application, or where [it] is attacked as wholly inapplicable’.” (Watergate II Apts, v Buffalo Sewer Auth., 46 NY2d 52, 57-58; see, also, Matter of First Nat. City Bank v City of New York Fin. Admin., 36 NY2d 87.) (Appeal from order of Monroe Supreme Court&emdash;summary judgment.) Present&emdash;Simons, J. P., Hancock, Jr., Schnepp, Doerr and Moule, JJ.